DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
-Claim 1, line 2: please correct “a portion” to “a first portion”
-Claim 1, line 3: please correct “another portion” to “a second portion”
-Claim 2, line 1: please correct “the other portion” to “the second portion”
-Claim 3, line 2: please correct “the other portion” to “the second portion”
-Claim 4, line 2: please correct “the other portion” to “the second portion”
-Claim 5, line 2: please correct “the portion” to “the first portion”
-Claim 5, line 3: please correct “the other portion” to “the second portion”
-Claim 6, line 1: please correct “the portion” to “the first portion”
-Claim 6, line 2: please correct “the other portion” to “the second portion”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that “the portion…constructed of the first material is covered by the other portion and is not visible”.  However, it is unclear whether this “portion” in claim 6 which is covered and not visible is referring to the entirety of the portion constructed of the first material or just a portion of “the portion…constructed of the first material” which “extends into the other portion…constructed of the second material” as described in claim 5.  In other words, is all of the first material covered by the second material or just some of it?  For examination purposes, the Examiner interprets that some, but not necessarily all, of the first material must be covered by the second material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teoh et al. (US 2016/0354580 A1).
	Regarding claim 1, Teoh discloses an IV catheter system (catheter assembly 10, see Figs. 1-4), comprising:
	a catheter adapter (catheter hub 120 and outer casing 180) having a proximal end (proximal end 121/181) and a distal end (distal end 127/191), wherein a portion (catheter hub 120) of the catheter adapter (catheter hub 120 and outer casing 180) is constructed of a first material (molded plastic – see par. [0066]) and another portion (outer casing 180) of the catheter adapter (catheter hub 120 and outer casing 180) is constructed of a second material (silicone rubber or thermoplastic elastomer – see par. [0066]), wherein the second material (silicone rubber or thermoplastic elastomer – see par. [0066]) has a lower durometer than the first material (molded plastic – see par. [0066]) (see par. [0066]).

	Regarding claim 2, Teoh discloses the IV catheter system of claim 1, wherein the other portion (outer casing 180) of the catheter adapter (catheter hub 120 and outer casing 180) constructed of the second material (silicone rubber or thermoplastic elastomer – see par. [0066]) comprises one or more surfaces (bottom surfaces of wings 189) that contact skin of a patient (see Figs. 1 and 3-4, par. [0073]-[0074]).

	Regarding claim 3, Teoh discloses the IV catheter system of claim 1, wherein the catheter adapter (catheter hub 120 and outer casing 180) includes a central grip area (grip 190), wherein the other portion (outer casing 180) of the catheter adapter (catheter hub 120 and outer casing 180) constructed of the second material (silicone rubber or thermoplastic elastomer – see par. [0066]) comprises the central grip area (grip 190) (see Figs. 1-4, par. [0075]).

	Regarding claim 4, Teoh discloses the IV catheter system of claim 1, wherein the distal end (distal end 127/191) of the catheter adapter (catheter hub 120 and outer casing 180) comprises a strain relief feature (wings 189), wherein the other portion (outer casing 180) of the catheter adapter (catheter hub 120 and outer casing 180) constructed of the second material (silicone rubber or thermoplastic elastomer – see par. [0066]) comprises a lower portion (skin contacting portion of wings 189) of the strain relief (wings 189) closest to skin of a patient (see Figs. 1 and 3-4, par. [0073]-[0074], wings 189 are flexible so as to reduce strain on the catheter assembly 10 and the patient during IV insertion).

	Regarding claim 5, Teoh discloses the IV catheter system of claim 1, wherein the catheter adapter (catheter hub 120 and outer casing 180) comprises a securement platform (wings 189), wherein the portion (catheter hub 120) of the catheter adapter (catheter hub 120 and outer casing 180) constructed of the first material (molded plastic – see par. [0066]) extends into the other portion (outer casing 180) of the catheter adapter (catheter hub 120 and outer casing 180) constructed of the second material (silicone rubber or thermoplastic elastomer – see par. [0066]) to form the securement platform (wings 189) (see Figs. 1-3, par. [0073]-[0075]).

	Regarding claim 6, Teoh discloses the IV catheter system of claim 5, wherein the portion (catheter hub 120 - see 112b rejection of claim 6 above) of the catheter adapter (catheter hub 120 and outer casing 180) constructed of the first material (molded plastic – see par. [0066]) is covered by the other portion (outer casing 180) and is not visible from outside the IV catheter system (catheter assembly 10) (see Figs. 1-2, par. [0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783